DETAILED ACTION
This office action in response to the above identified patent application with regards to the claims filed on 2/10/21.  Claims 1-15 are currently pending, Claims 1-2 5-6 8-10 are currently pending and being examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 9, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 11-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement invention groups I (Claims 1-10) and II (Claims 11-14) as set forth in the Office action mailed on 4/13/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas McDonald on 2/19/21.
The application has been amended as follows: 
In the Claims:
1. A combustor for a turbomachine, the combustor comprising: 
a rich combustion zone; 
a secondary combustion zone, the secondary combustion zone downstream of the rich combustion zone with respect to a flow of combustion gases through the combustor; and
a heat exchanger positioned downstream of the rich combustion zone and upstream of the secondary combustion zone with respect to the flow of the combustion gases, the heat exchanger comprising:
	an axial centerline;
	an inlet end;
an outlet end;
a plurality of air passages, the plurality of air passages configured to receive a cooling air flow; 
a plurality of air inlets in fluid communication with the plurality of air passages;
a plurality of air outlets at the outlet end of the heat exchanger, the plurality of air outlets in fluid communication with the plurality of air passages and the secondary combustion zone; and 
for receiving the combustion gases, each of the combustion gas passages extending between a combustion gas inlet at the inlet end in fluid communication with the rich combustion zone and a combustion gas outlet at the outlet end in fluid communication with the secondary combustion zone, the plurality of combustion gas passages in thermal communication with the plurality of air passages, wherein the cooling airflow from the plurality of air passages meets the combustion gas from the plurality of combustion gas passages in the secondary combustion zone, wherein the plurality of combustion gas passages extend along curved lines, and wherein at least two combustion gas passages in the plurality of combustion gas passages extend across one another, without intersecting, within the heat exchanger.

2. (Original) The combustor of claim 1, wherein the combustor is in fluid communication with a compressor such that compressed air flows from the compressor to the combustor, the combustor further comprising a fuel nozzle, a first portion of the compressed air comprises a combustion air flow to the fuel nozzle and a second portion of the compressed air comprises a bypass flow to the plurality of air inlets of the heat exchanger.

3. (Cancel)
4. (Cancel)
5. (Cancel) 
6. (Cancel) 
7. (Cancel) 
8. (Cancel) 

9. The combustor of claim 1, wherein the combustor is a single-stage combustor.

10. (Currently Amended) A gas turbine, the gas turbine comprising: 
a compressor; 
a turbine; and 
a combustor disposed between the compressor and the turbine, the combustor comprising: 
a rich combustion zone; 
a secondary combustion zone downstream, the secondary combustion zone of the rich combustion zone with respect to a flow of combustion gases through the combustor; 
a heat exchanger positioned downstream of the rich combustion zone and upstream of the secondary combustion zone with respect to the flow of the combustion gases, the heat exchanger comprising: 
an axial centerline;
	an inlet end;
an outlet end;
a plurality of air passages, the plurality of air passages configured to receive a cooling air flow; 
Page 3 of 10Serial Number: 15/978,635ATTY DOCKET No: a plurality of air inlets in fluid communication with the plurality of air passages;
a plurality of air outlets at the outlet end of the heat exchanger, the plurality of air outlets in fluid communication with the plurality of air passages and the secondary combustion zone; and 
a plurality of combustion gas passages for receiving the combustion gases, each of the combustion gas passages extending between a combustion gas inlet at the inlet end in fluid communication with the rich combustion zone and a combustion gas outlet at the outlet end in fluid communication with the secondary combustion zone, the plurality of combustion gas passages in thermal communication with the plurality of air passages, wherein the cooling airflow from the plurality of air passages meets the combustion gas from the plurality of combustion gas passages in the secondary combustion zone, wherein the plurality of combustion gas passages extend along curved lines, and wherein at least two combustion gas passages in the plurality of combustion gas passages extend across one another, without intersecting, within the heat exchanger.

11.  A method of operating a combustor of a turbomachine, wherein the combustor is a single-stage combustor, the combustor comprising:
	a rich combustion zone; 
a secondary combustion zone, the secondary combustion zone downstream of the rich combustion zone with respect to a flow of combustion gases through the combustor; and
a heat exchanger positioned downstream of the rich combustion zone and upstream of the secondary combustion zone with respect to the flow of the combustion gases, the heat exchanger comprising:
an axial centerline;
an inlet end;
an outlet end;
a plurality of air passages, the plurality of air passages configured to receive a cooling air flow; 
a plurality of air inlets in fluid communication with the plurality of air passages;
a plurality of air outlets at the outlet end of the heat exchanger, the plurality of air outlets in fluid communication with the plurality of air passages and the secondary combustion zone; and 
a plurality of combustion gas passages for receiving the combustion gases, each of the combustion gas passages extending between a combustion gas inlet at the inlet end in fluid communication with the rich combustion zone and a combustion gas outlet at the outlet end in fluid communication with the secondary combustion zone, the plurality of combustion gas passages in thermal communication with the plurality of air passages, wherein the cooling airflow from the plurality of air passages meets the combustion gas from the plurality of combustion gas passages in the secondary combustion zone, wherein the plurality of combustion gas passages extend along curved lines, and wherein at least two combustion gas passages in the plurality of combustion gas passages extend across one another, without intersecting, within the heat exchanger, the method comprising:
supplying a fuel to the combustor from a fuel supply;
flowing compressed air to the combustor;
mixing a first portion of the compressed air with the fuel from the fuel supply;
combusting the mixed fuel and air in [[a]] the rich combustion zone to create the combustion gases;
flowing the combustion gases through the plurality of combustion gas passages 
flowing a second portion of the compressed air through [[a]] the plurality of air passages 

	12. The method of claim 11, wherein supplying the fuel comprises supplying a liquid fuel.
	13. (Cancel)
	14. (Cancel)
	15. (Cancel)

Examiner’s Amendment to the Title
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
The title is amended as follows:
--Gas Turbine Combustor with Heat Exchanger between Rich Combustion Zone and Secondary Combustion Zone --

Allowable Subject Matter
Claims 1-2 and 9-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a heat exchanger between a rich combustion zone and a secondary combustion zone wherein the heat exchanger has combustion gas passages that feed the secondary combustion zone and air passages which also feed the secondary combustion zone, wherein the combustion gas passages are curved so to cross. The closest prior art Dauvergne (US 4,240,784) teaches (Fig 5) a heat exchanger however the combustion gas tubes do not cross and are not curved. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would 
/ T.J. /Examiner, Art Unit 3741



	
	/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741